ACCEPTED
                                                                                                                                       01-15-00463-CV
                                                                                                                           5/18/2015
                                                                                                                        FIRST    COURT 12:38:08  PM
                                                                                                                                          OF APPEALS
                                                                                                        Chris Daniel - District Clerk Harris County
                                                                                                                                    HOUSTON,     TEXAS
                                                                                                                           Envelope    No. 5320663
                                                                                                                                 5/22/2015   3:55:40 PM
                                                                                                                           By:CHRISTOPHER
                                                                                                                                Phyllis Washington
                                                                                                                                                 PRINE
                                                                                                                   Filed: 5/18/2015 12:38:08 PM  CLERK

                                                    CAUSE NO 2014-59752

 CCI SERVICES, CORP.,                                                §                                  FILED
                                                                                          IN THE DISTRICT     IN OF
                                                                                                          COURT
                                                                     §                              1st COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
            Plaintiff                                                §
                                                                                                    5/22/2015 3:55:40 PM
                                                                     §
                                                                                                    CHRISTOPHER A. PRINE
 VS.                                                                 §                         HARRIS COUNTY,
                                                                                                            Clerk TEXAS
                                                                     §
 NURIA MANDJE F/K/A NURIA M.                                         §
 CARACCIOLO,                                                         §
                                                                     §
            Defendant                                                §                          11TH JUDICIAL DISTRICT


                     NOTICE OF ACCELERATED INTERLOCUTORY APPEAL


          Pursuant to TEX. R. APP. P. 26.1(b) and TEX. CIV. PRAC. & REM CODE §51.014(7), Defendant

Nuria Mandje files this Notice of Accelerated Interlocutory Appeal of the attached interlocutory

order dated April 30, 3015, denying Defendant’s Special Appearance.

                                                                           RESPECTFULLY SUBMITTED,

                                                                           THE CUNNINGHAM LAW FIRM
                                                                               /s/Scott Douglas Cunningham
                                                                           SCOTT DOUGLAS CUNNINGHAM
                                                                           Texas Bar No. 05243700
                                                                           7670 Woodway, Suite 110
                                                                           Houston, Texas 77063
                                                                           (713) 273-8950
                                                                           (713) 273-8951 (Fax)
                                                                           E-mail: sdc1776@peoplepc.com

                                                                           ATTORNEY FOR DEFENDANT
                                                                           NURIA MANDJE F/K/A
                                                                           NURIA M. CARACCIOLO




                                                                     1
L:\Mandje\Pleadings\Notice of Interloc Appeal\Notice of Accelerated Interlocutory Appeal.wpd
                                              CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing instrument has been forwarded
to all attorneys of record and/or interested parties by one of the following methods: electronically
through the Court’s electronic filing manager; in person; by commercial delivery service; by fax; or
by email on this the 18th day of May, 2015.

          Matthew A. Kornhauser
          T. Michael Ballases
          HOOVER SLOVACEK, LLP
          5051 Westheimer Rd., Suite 1200
          Houston, Texas 77056
          (713) 977-5395 (fax)
          Kornhauser@hooverslovacek.com
          Ballases@hooverslovacek.com


                                                                             /s/ Scott Douglas Cunningham
                                                                           SCOTT DOUGLAS CUNNINGHAM




                                                                     2
L:\Mandje\Pleadings\Notice of Interloc Appeal\Notice of Accelerated Interlocutory Appeal.wpd
                                                   CAUSE NO 2014-59752

 CCI SERVICES, CORP.,                                               §                       IN THE DISTRICT COURT OF
                                                                    §
            Plaintiff                                               §
                                                                    §
 VS.                                                                §                         HARRIS COUNTY, TEXAS
                                                                    §
 NURIA MANDJE F/K/A NURIA M.                                        §
 CARACCIOLO,                                                        §
                                                                    §
            Defendant                                               §                          11TH JUDICIAL DISTRICT


  LOCAL RULE NOTICE OF AND ASSIGNMENT OF RELATED CASE IN APPEALS


          As required by the Local Rules Relating to Assignment of Related Cases to and Transfers
of Related Cases between the First and Fourteenth Courts of Appeals, I certify that the following
related appeal or original proceeding has been previously filed in either the First or Fourteenth Court
of Appeals:
            X        None

                     Caption:

                     Trial court
                     case number: _______________

                     Appellate court
                     case number: ________________



                                                                            /s/ Scott Douglas Cunningham
                                                                          SCOTT DOUGLAS CUNNINGHAM

                                                                          Date: May 18, 2015




                                                                    1
L:\Mandje\Pleadings\Notice of Interloc Appeal\L.R. Notice of & Assign of Related Case.wpd